Citation Nr: 1609011	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a blood clot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This matter was previously before the Board in March 2012 when it was remanded to obtain a VA examination, and again in November 2014 when it was remanded to obtain a clarifying medical opinion.  

In November 2014, the Board also denied service connection for bilateral hearing loss and basal cell carcinoma.  As such, these issues are no longer in appellate status.

In March 2012 and again in November 2014, the Board observed that the issue of service connection for tinnitus was raised during the October 2010 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action. 

The Board observes that the Veteran's representative has not provided a post-remand brief in this matter.  However, as another remand is warranted, the Board finds that the Veteran is not prejudiced by the Board's reviewing of this case at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  As discussed by the Board in November 2014, a March 2012 VA examiner indicated that the Veteran has an inherited genetic disorder of Leiden Factor V.  The Board subsequently remanded to obtain a clarifying opinion regarding whether such was a congenital disease or defect.  

A medical opinion was obtained in April 2015.  The examiner opined that Leiden Factor V was a genetic defect that pre-existed military service and was less as likely as not related to a residual of military service or exposure in military service, and was less as likely as not aggravated beyond natural progression by military service or by exposures during military service.  However, no rationale for such opinion was provided as requested by the Board.  Therefore, the Board's previous remand directives have not been complied with and a remand to obtain an addendum medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Such opinion should address an article submitted by the Veteran in July 2015 discussing Factor V deficiency.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion from the April 2015 VA examiner (or, if unavailable, from another medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  
With regard to the Veteran's diagnosed Leiden Factor V, the examiner should discuss why it is considered to be a congenital "defect" as opposed to a congenital "disease."  Such opinion should address the medical article submitted by the Veteran in July 2015 discussing Factor V deficiency, including by providing an explanation regarding whether Factor V deficiency is the same condition as Leiden Factor V.  

To assist the examiner, the Board notes that, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia a congenital "disease" for VA purposes whereas refractive error is considered a congenital "defect").

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Ensure that the addendum report complies with (i.e., answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





